IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

KEVIN HOWARD, §
§
Defendant BeloW, § No. 460, 2016
Appellant, §
§ Court BeloW_Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 9506001505 (N)
§
Plaintiff Below, §
Appellee. §

Submitted: August 25 , 2017
Decided: September 15, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
0 R D E R

This 15th day of September 2017, after careful consideration of the parties’
briefs and the record beloW, We find it evident that the judgment of the Superior
Court should be affirmed on the basis of and for the reasons stated in its August 15,
2016 opinion and order summarily dismissing the appellant’s amended motion for
postconviction relief and granting postconviction counsel’s motion to Withdraw,l its
August 15, 2016 order denying the appellant’s motion for an evidentiary hearing and

motion for substitution of counsel,2 its October 11, 2013 order denying the

 

l State v. Howara', 2016 WL 4441521 (Del. Aug. 15, 2016).
2 Stal‘e v. Howara’, 2016 WL 4442774 (Del. Aug. 15, 2016).

appellant’s motion for reargument, and its October 4, 2013 order denying the
appellant’s second motion for postconviction relief and motion for subpoenas

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

/s/ Garv F. Travnor
Justice